EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 17, on line 1, replace “claim 1” with –claim 11-.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, generating multiple features from sensor readings, determining a rank correlation coefficient --- including a monotonic relationship --- of each of the features with at least one of aging time, degradation time or usage time, and using a feature with a higher absolute value of the correlation coefficient to monitor health of the target system as outlined in claims 1, 11, 21 and 32.
Additionally, the examiner was persuaded by applicant’s arguments that the claims as a whole, as amended, are not directed to a judicial exception and/or are integrated into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cotroneo et al. (NPL) discloses the use of rank correlation analysis with regard to identifying factors that correlate with software aging and are indicative of the necessity to schedule rejuvenation actions.
Zhou et al. (NPL) discloses using rank correlation analysis to determine indicators for remaining useful life of a lithium-ion battery relative to prior usage and time in service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARC DUNCAN/Primary Examiner, Art Unit 2113